DETAILED ACTION

Allowable Subject Matter
Claim 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moerkebjerg US PG-Pub 2012/0128163.

Regarding claim 1, Moerkebjerg teaches generating with the first microphone a first microphone signal from a sound signal from the surroundings (Fig. 1: mic-105 gather surrounding sound); generating with the second microphone a second microphone signal from the sound signal from the surroundings (Fig. 2: mic-106 gather surrounding sound); ascertaining a measure of correlation between the first microphone signal and the second microphone signal ([0047]: detecting cross-correlation between first and second mic signal); and rejecting noise of at least one of the first microphone or the second microphone in the first or second microphone signal on a basis of the measure of correlation ([0034] & [0047]: using the cross-correlation to left out/remove the wind noise).  
While Moerkebjerg does not explicitly teach rejecting inherent noise. In [0049], it does states that the same wind noise suppression system can be used to deal with any uncorrelated noise, like internal microphone noise. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

	Regarding claim 11, Moerkebjerg teaches a microphone arrangement with a first microphone for generating a first microphone signal from a sound signal from surroundings of the hearing device (Fig. 1: mic-105 gather surrounding sound & Abstract: Hearing Aid) and a second microphone for generating a second microphone signal from the sound signal from the surroundings of the hearing device (Fig. 1: mic-106 gather surrounding sound & Abstract: Hearing Aid); and a control unit connected to receive the first and second microphone signals from the microphone arrangement and configured to reject inherent noise of the microphone arrangement (Fig. 1 & [0049]: removing microphone internal noise) by carrying out the method according to claim 1 (See claim 1 as the heading aid is a hardware).  

Regarding claim 4, Moerkebjerg teaches ascertaining the measure of correlation respectively for each of a plurality of frequency bands; and rejecting the inherent noise of one or both of the first microphone or the second microphone in a signal component of the first microphone in the respective frequency band or in a signal component of the second microphone signal in the respective frequency band based of the measure of correlation ascertained for the respective frequency band (Fig. 5 & [0039]: splitting the audio signals from each microphone into frequency sub-band and processing the signal to remove noise on each sub-band).  

	Regarding claim 5, Moerkebjerg teaches wherein the measure of correlation is at least one measure selected from the group consisting of a covariance, a coherence, and a cross correlation ([0047]: cross correlation).

Regarding claim 6, Moerkebjerg teaches ascertaining at least one parameter selected from the group consisting of a wanted signal level, a power spectral density, a noise level, and a noise power variable for the first microphone signal and/or for the second microphone signal; and additionally controlling a rejection of the inherent noise of the microphone arrangement on a basis of at least one of the signal parameters (Fig. 2 & [0034]: using the cross-correlation to left out/remove the wind noise & [0052]: using the wing noise level to control the switch-215 to use one of the mic signal for controlling the removal of the wind noise/mic internal noise). 

	Regarding claim 10, Moerkebjerg teaches wherein the microphone arrangement is a component of a hearing device and the method comprises rejecting inherent noise of two microphones of the hearing device (Fig. 1 & [0034] & [0047] & [0049]: removing microphone internal noise & abstract: hearing aid).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moerkebjerg US PG-Pub 2012/0128163 in view of Liu US PG-Pub 2018/0018954.

Regarding claim 2, Moerkebjerg teaches which comprises rejecting the inherent noise when the measure of correlation hits a predefined lower limit value ([0034] & [0047]: using the cross-correlation to left out/remove the wind noise & [0049]: removing microphone internal noise).
Moerkebjerg failed to teach undershoots a predefined lower limit value.
However, Liu teaches undershoots a predefined lower limit value ([0056]: when changing process it has to be done gradually so you don’t have noise-reduction changing abruptly around the threshold).
Moerkebjerg and Liu are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because doing gradual change before a threshold helps reduce uncomfortable change around a threshold.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moerkebjerg US PG-Pub 2012/0128163 in view of Every US Pat 9,830,899.

	Regarding claim 3, Moerkebjerg teaches setting a degree of a rejection of the inherent noise in dependence on the measure of correlation (Fig. 1 & [0034] & [0047] & [0049]: removing microphone internal noise based on the correlation).
	Moerkebjerg failed to teach reject inherent noise gradually.
	However, Every teaches reject noise gradually (Col. 11 line 14-20: changing gradually the coefficient alpha which will be used for the noise cancellation of Fig. 3, causing a gradual noise cancellation).
	Moerkebjerg and Every are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using gradual reduction of noise helps to make it sound less abrupt when switching from one state of noise reduction to another. 

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moerkebjerg US PG-Pub 2012/0128163 in view of Every US PG-Pub 2013/0322643.

Regarding claim 7, Moerkebjerg teaches rejecting the inherent noise of the microphone arrangement (Fig. 1 & [0034] & [0047] & [0049]: removing microphone internal noise). 
Moerkebjerg failed to teach Wiener filter.
However, Every teaches Wiener filter ([0055]: using a Wiener filter). 
Moerkebjerg and Every are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a Wiener filter is an alternate equivalent way to suppress noise.

Regarding claim 9, Moerkebjerg teaches which comprises rejecting the inherent noise of the microphone arrangement (Fig. 1 & [0034] & [0047] & [0049]: removing microphone internal noise). 
Moerkebjerg failed to teach Wiener filter.
However, Every teaches Wiener filter ([0055]: using a Wiener filter). 
Moerkebjerg and Every are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a Wiener filter is an alternate equivalent way to suppress noise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654